Citation Nr: 0401668	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-09 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from July 1941 to April 1945.  
He died on December [redacted], 1999; the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO, in 
pertinent part, denied the appellant's claims of entitlement 
to service connection for the veteran's death and entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).   
The appellant disagreed and this appeal ensued.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

With respect to the claim of entitlement to service 
connection for the cause of the veteran's death, the case 
requires a medical opinion as to whether there is a 
connection between the appellant's service-connected 
disability (characterized by the March 1998 rating decision 
as chronic conversion reaction manifested by headaches and 
somatization) and the cause of the appellant's death (listed 
on the death certificate as pneumonia, cerebrovascular 
accident, and dementia).  It is noted that the appellant 
suffered from Alzheimer's disease in the years before his 
death.  Although the appellant argues there is a connection, 
the record does not include a medical opinion on this 
question, and the claim will be remanded for such an opinion.  

As for the claim for DIC benefits under section 1318, the RO 
denied this claim simply by reporting the appellant did not 
have a service-connected disability at the 100 percent level 
for at least the 10 years prior to his death.  Applicable law 
provides that the VA will pay DIC benefits to the surviving 
spouse of a deceased veteran who was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that was rated totally disabled 
if the disability was continuously rated disabling for a 
period of 10 or more years or immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The implementing regulation, 38 C.F.R. § 3.22, had stated 
that DIC benefits would be provided when a veteran "was in 
receipt of or for any reason . . . was not in receipt of but 
would have been entitled to receive compensation at the time 
of death."  38 C.F.R. § 3.22(a)(2) (1999) (emphases added).  
That regulation has been revised, and the broad permissive 
statement replaced with seven enumerated exceptions, 
including providing for the reopening of claims only on 
grounds of clear and unmistakable error.  38 C.F.R. § 3.22 
(2003).  The revised 38 C.F.R. § 3.22 limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining the "entitled to 
receive" to mean that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because: 

(1) VA was paying the compensation to the veteran's 
dependents; 

(2) VA was withholding the compensation under authority 
of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; 

(3) The veteran had applied for compensation but had not 
received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, 
or effective date; 

(4) The veteran had not waived retired or retirement pay 
in order to receive compensation; 

(5) VA was withholding payments under the provisions of 
10 U.S.C. 1174(h)(2); 

(6) VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating; or 

(7) VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 
5309. 

38 C.F.R. § 3.22(b) (emphasis added).  The January 2000 
revision of sections 3.22 were not "substantive" changes.  
Rather, the changes made to these sections were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under section 1318 to award DIC benefits where the veteran 
merely had hypothetical, as opposed to actual, entitlement to 
compensation.  See 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  

The RO informed the appellant of the former version of 
section 3.22 in a May 2000 statement of the case.  It has not 
advised her of the revised version of this regulation.  The 
appellant and her representative must be notified of this 
change and afforded an opportunity to argue the merits of her 
case under these revised regulations.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 and the 
implementing regulations are fully 
complied with and satisfied.  The 
required notice to the appellant should 
include a statement as to the information 
and evidence necessary to substantiate 
the claim and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
the claimant.  

2.  The claims file should be reviewed by 
a VA neuropsychiatrist to assess whether 
the veteran's cause of death, including 
dementia, is related to his service-
connected psychiatric disability.  The 
claims folder and a copy of this remand 
must be made available to the physician 
prior to evaluation.  The physician's 
report must reflect review of the claims 
file.  After an extensive review of the 
claims file, the physician is requested 
to opine whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that dementia is 
related to his service-connected 
psychiatric disability.  A complete 
rationale for the opinion expressed must 
be provided in a typed report associated 
with the claims file.  

3.  Thereafter, readjudicate the claims 
involved in this case.  The claim of 
service connection for the cause of the 
veteran's death should be evaluated in 
light of the medical opinion requested.  
The claim for DIC benefits under 
38 U.S.C.A. § 1318 must be adjudicated in 
light of the revised version of 38 C.F.R. 
§ 3.22.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



